In proceedings (1) for a judicial *620settlement of a final account and (2) to vacate and set aside a court decree settling an intermediate account, the appeals are from two orders of the Surrogate’s Court, Queens County, both dated May 4, 1979, which after a hearing, inter alia, directed the appellant to amend (1) his intermediate account and (2) his final account. Orders affirmed, with one bill of costs to cover both appeals, payable by the appellant. In affirming, we have not considered the issue, raised by the petitioners for the first time before this court, whether the citation in the proceeding to judicially settle the intermediate account of the appellant was properly served. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.